Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

CHRISTOPHER C. CRAWFORD                          GREGORY F. ZOELLER
Elkhart, Indiana                                 Attorney General of Indiana

                                                 RYAN D. JOHANNINGSMEIER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana

                                                                                 FILED
                              IN THE                                       Feb 20 2013, 9:23 am

                    COURT OF APPEALS OF INDIANA                                    CLERK
                                                                                 of the supreme court,
                                                                                 court of appeals and
                                                                                        tax court




JASON A. MEJIA,                                  )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )       No. 20A03-1208-CR-346
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE ELKHART SUPERIOR COURT
                     The Honorable Dean O. Burton, Judge Pro Tempore
                             Cause No. 20D01-1206-FD-698




                                     February 20, 2013



               MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Chief Judge
                                            Case Summary and Issue

         Jason A. Mejia appeals his conviction of failure to return to lawful detention, a

Class D felony.1 Mejia raises one issue: whether there was sufficient evidence to sustain

his conviction. Concluding that there was sufficient evidence, we affirm the conviction.

                                         Facts and Procedural History

         On December 16, 2010, Corporal Dave Newland went to Mejia’s place of

employment to serve an arrest warrant on him.                             Corporal Newland waited in the

manager’s office as she went to retrieve Mejia. When Mejia arrived, Corporal Newland

informed him that he had a warrant for his arrest and that “you’re going to have to go

with me today.” Transcript at 30. Mejia asked Corporal Newland for permission to go

get his coat. Corporal Newland agreed “as long as you don’t give me any problems.” Id.

at 57. Mejia went to the end of the hallway, picked up his coat, paused, and after making

eye contact with Corporal Newland, fled “in a full sprint” towards and through a door

which was not usually used as an entrance or exit. Id. at 62. Mejia did not return to

work. He was later charged with and convicted after a jury trial of failure to return to

lawful detention, a Class D felony. Mejia now appeals.




         1
           At first glance, court records seem to indicate that Mejia was convicted of the crime of escape. However,
as the State correctly points out in its brief, he was in fact convicted of failure to return to lawful detention. The jury
returned a verdict of “guilty of the crime of escape as a class D felony.” Transcript at 265. Court records, including
the case summary, amended information, and final order, similarly refer to a conviction of escape as a Class D
felony. However, escape as a Class D felony involves violating a home detention order or removing an electronic
monitoring device or GPS, Ind. Code § 35-44-3-5(b) (2008), which was not the case here. Escape from lawful
detention is a Class B or Class C felony, Ind. Code § 35-44-3-5(a) (2008), while failure to return to lawful detention
is a Class D felony, Ind. Code § 35-44-3-5(c) (2008). Further, the court records include the statute number for
failure to return to lawful detention and the court instructed the jury on the elements of failure to return to lawful
detention.
                                                            2
                                          Discussion and Decision

                                          I. Standard of Review

        Our standard of review for sufficiency claims is well-settled. We do not reweigh

the evidence or assess witness credibility for ourselves. Boggs v. State, 928 N.E.2d 855,

864 (Ind. Ct. App. 2010), trans. denied. We consider only the probative evidence and

reasonable inferences supporting the verdict. Id. We consider conflicting evidence most

favorably to the trial court’s ruling. Id. It is not necessary that the evidence overcome

every reasonable hypothesis of innocence; the evidence is sufficient if an inference may

reasonably be drawn from it to support the verdict. Id. We will affirm the conviction

unless no reasonable finder of fact could find the elements of a crime proven beyond a

reasonable doubt. Id.

                                        II. Sufficiency of Evidence

        Mejia argues that the evidence is not sufficient to sustain his conviction because

he had not been arrested or placed in custody at the time he left his workplace. He bases

his argument on the assumption that he was convicted of escape, which is defined as

intentionally fleeing from lawful detention. Ind. Code § 35-44-3-5(a) (2008).2 However,

as discussed in footnote 1, Mejia was in fact convicted of failure to return to lawful

detention, which is defined as knowingly or intentionally failing to return to lawful

detention following temporary leave granted for a specified purpose or limited period.




        2
          This statute has since been repealed and recodified at Indiana Code section 35-44.1-3-4(a). The definition
remains the same.

                                                         3
Ind. Code § 35-44-3-5(c) (2008).3 Relevant to both crimes is the definition of lawful

detention:

        (1) arrest;
        (2) custody following surrender in lieu of arrest;
        (3) detention in a penal facility;
        (4) detention in a facility for custody of persons alleged or found to be
        delinquent children;
        (5) detention under a law authorizing civil commitment in lieu of criminal
        proceedings or authorizing such detention while criminal proceedings are
        held in abeyance;
        (6) detention for extradition or deportation;
        (7) placement in a community corrections program’s residential facility;
        (8) electronic monitoring;
        (9) custody for purposes incident to any of the above including
        transportation, medical diagnosis or treatment, court appearances, work, or
        recreation; or
        (10) any other detention for law enforcement purposes.

Ind. Code § 35-41-1-18(a) (2008).4 The definition of lawful detention is very broad and

is designed to go well beyond the situation where a person is arrested.

        The facts in this case—that Corporal Newland informed Mejia that he had a

warrant for his arrest and that he had to go with him—are sufficient for a finding that

Mejia was lawfully detained.5 That Corporal Newland did not handcuff Mejia or go

through the standard procedures of arresting someone have little bearing on the

conclusion that Mejia was lawfully detained. See, e.g., Anglin v. State, 787 N.E.2d 1012,

1017 (Ind. Ct. App. 2003) (finding sufficient evidence to sustain an escape conviction

because defendant was lawfully detained when he was told by the trial court that he

        3
            The new statute number is Indiana Code section 35-44.1-3-4(c).
        4
            The new statute number is Indiana Code section 35-31.5-2-186(a).
        5
          Mejia claims that the “facts of this case remain in dispute as to the extent of the contact between Mejia
and Officer Newland.” Appellant’s Brief at 10. However, as a reviewing court, we do not reweigh the evidence or
assess witness credibility for ourselves, and we consider conflicting evidence most favorably to the trial court’s
ruling. Boggs, 928 N.E.2d at 864. In any case, it is undisputed that Corporal Newland informed Mejia that he had a
warrant for his arrest and that he had to go with him; that there was little contact between the two is irrelevant.
                                                         4
should wait in the hallway for the Sheriff’s Department to come pick him up), trans.

denied; Pier v. State, 446 N.E.2d 985, 989-90 (Ind. Ct. App. 1983) (finding sufficient

evidence to sustain a conviction of attempted escape when defendant exited the car and

walked away after he was informed that he was under arrest and told to sit in squad car).

This conclusion is further supported by the fact that Mejia asked Corporal Newland for

permission before going to get his coat, which indicates that he knew he was obligated to

go with him. And even though Mejia was granted a temporary leave for the specified

purpose of obtaining his coat, he committed the crime of failure to return to lawful

detention when he did not return and, instead, fled the premises. See Mesarosh v. State,

801 N.E.2d 200, 203-04 (Ind. Ct. App. 2004) (finding evidence insufficient to sustain

escape conviction but sufficient for lesser offense of failure to return to lawful detention

when defendant fled after he was told that he was under arrest but allowed to leave to

take his passenger home and move his truck).

                                        Conclusion

       Concluding that there was sufficient evidence from which a jury could have

determined that Mejia failed to return to lawful detention, we affirm the conviction, but

remand the case for the limited purpose—with no hearing necessary—of correcting the

court records, including the judgment of conviction, to accurately reflect the name of the

crime Mejia was convicted of: failure to return to lawful detention.

       Affirmed and remanded.

MAY, J., and PYLE, J., concur.




                                             5